UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2014 ﻿OR ¨TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-29219 VIKING INVESTMENTS GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 98-0199508 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1330 Avenue of the Americas, Suite 23 A, New York, New York (Address of principal executive offices) (Zip Code) Issuer’s telephone number (212) 653 0946 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS As of June 30, 2014, the registrant had 20,142,169 shares of common stock outstanding. VIKING INVESTMENTS GROUP, INC. Part I – Financial Information Item 1 Financial Statements 3 ConsolidatedBalance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 ConsolidatedStatements of Operations for the three ended June 30, 2014 and 2013 (unaudited) 4 ConsolidatedStatements of Cash Flows for the three months ended June 30, 2014 and 2013 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 20 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4 Controls and Procedures 22 Part II – Other Information Item 1 Legal Proceedings 23 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 23 Item 3 Defaults Upon Senior Securities 23 Item 4 Mine Safety Disclosures 23 Item 5 Other Information 23 Item 6 Exhibits 24 2 PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VIKING INVESTMENTS GROUP, INC. Interim Consolidated Balance Sheets (Unaudited) (Amounts expressed in US dollars) June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and deposits Leasehold improvements TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Other payable $ $ Accrued liabilities Amount due to director (Note 3) Short term loan (Note 4) - - Convertible notes (Note 7) TOTAL LIABILITIES Going Concern (Note 1) Related Party Transactions (Note 3) Subsequent Events (Note 9) STOCKHOLDERS’ DEFICIENCY Capital Stock (Note 6) Preferred stock, $0.001 par value, 5,000,000 shares authorized, 28,092 shares issued and outstanding as of June 30, 2014 and December 31, 2013 $
